                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON

JASON M.,1                                      1:19-cv-00697-BR

             Plaintiff,                         OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

             Defendant.


JOHN E. HAAPALA, JR.
401 E. 10th Avenue
Suite 240
Eugene, OR 97401
(541) 345-8474

             Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


     1
      In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
JUSTIN LANE MARTIN
Social Security Administration
Office of the General Counsel
701 Fifth Avenue
Suite 2900 M/S221A
Seattle, WA 98104-7075
(206) 615-2531

               Attorneys for Defendant


BROWN, Senior Judge.

        Plaintiff Jason M. seeks judicial review of a final decision

of the Commissioner of the Social Security Administration (SSA)

in which he denied Plaintiff's applications for Supplemental

Security Income (SSI) and Disability Insurance Benefits (DIB)

under Titles XVI and II of the Social Security Act.

        For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                             ADMINISTRATIVE HISTORY

        Plaintiff filed his applications for DIB and SSI on June 28,

2016.       Tr. 156, 160.2    Plaintiff alleged a disability onset date

of September 1, 2015.         His applications were denied initially and

on reconsideration.          An Administrative Law Judge (ALJ) held a

hearing on May 25, 2018.         Tr. 23-43.   Plaintiff and a vocational



        2
      Citations to the official transcript of record filed by the
Commissioner on September 10, 2019, are referred to as "Tr."

2 - OPINION AND ORDER
expert (VE) testified at the hearing, and Plaintiff was

represented by an attorney.

       On June 28, 2018, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 10-18.   Pursuant to 20 C.F.R. § 404.984(d),

those decisions became the final decisions of the Commissioner on

March 11, 2019, when the Appeals Council denied Plaintiff's

request for review.   Tr. 1-6.   See Sims v. Apfel, 530 U.S. 103,

106-07 (2000).



                              BACKGROUND

       Plaintiff was born on December 22, 1975.    Tr. 53.   Plaintiff

was 42 years old at the time of the hearing.      Plaintiff has a

GED.   Tr. 186.   Plaintiff has past relevant work experience as a

furniture mover, construction worker, and kitchen helper.

Tr. 16.

       Plaintiff alleges disability due to low-back pain with

right-side sciatica, lumbar-disc herniation, anteriolischesis,

stenosis of lumbar spine, narrowing of the spinal canal, “bulging

disc of backbone,” and an “abnormal neurological examination.”

Tr. 44-45.

       Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.    After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the


3 - OPINION AND ORDER
medical evidence.     See Tr. 14-15.



                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate his

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."       42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.     McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.          42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).       Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of


4 - OPINION AND ORDER
evidence] but less than a preponderance."       Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.      Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).      Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. §§ 404.1520(a)(4)(I), 416.920(a)(4)(I).    See

also Keyser v. Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

     At Step Two the claimant is not disabled if the


5 - OPINION AND ORDER
Commissioner determines the claimant does not have any medically

severe impairments or combination of impairments.     20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     See also Keyser, 648

F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).     See also Keyser, 648

F.3d at 724.   The criteria for the listed impairments, known as

Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).    The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.    20 C.F.R.

§§ 404.1520(e), 416.920(e).   See also Social Security Ruling

(SSR) 96-8p.   “A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."    SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.   Taylor v. Comm’r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).


6 - OPINION AND ORDER
     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.     20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).      See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.     20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.   Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th

Cir. 2010).   The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.     If the Commissioner meets this burden,

the claimant is not disabled.     20 C.F.R. §§ 404.1520(g)(1),

416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since his September 1, 2015, alleged

onset date.   Tr. 12.

     At Step Two the ALJ found Plaintiff has the severe

impairment of spondylolisthesis of the lumbar spine with


7 - OPINION AND ORDER
foraminal stenosis.   Tr. 12.   The ALJ found Plaintiff’s

depression and anxiety are not medically determinable

impairments.   Tr. 13.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one

of the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.    Tr. 19-20.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:     sitting for

five hours in an eight-hour workday; only standing for two hours

in an eight-hour workday; walking for “up to two hours . . . in

an eight-hour workday (with normal breaks)”; occasionally

balancing, stooping, kneeling, crouching, crawling, and climbing

ramps or stairs; and never climbing ropes or ladders.    Tr. 13.

The ALJ also found Plaintiff “must be permitted [to] sit or [to]

stand as needed while remaining on task.”    Tr. 13.

     At Step Four the ALJ concluded Plaintiff cannot perform his

past relevant work.   Tr. 16.

     At Step Five the ALJ found Plaintiff can perform jobs that

exist in significant numbers in the national economy.    Tr. 17.

Accordingly, the ALJ found Plaintiff is not disabled.



                              DISCUSSION

     Plaintiff contends the ALJ erred when she (1) partially

rejected Plaintiff’s testimony; (2) partially rejected the


8 - OPINION AND ORDER
opinion of Anh Nguyen, D.O., treating osteopath; and (3) failed

to include all of Plaintiff’s limitations in her assessment of

Plaintiff’s RFC and her findings at Step Five.

I.   The ALJ did not err when she partially rejected Plaintiff’s
     testimony.

     Plaintiff alleges the ALJ erred when she partially rejected

Plaintiff’s testimony.

     In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

testimony:   The claimant must produce objective medical evidence

of an impairment or impairments, and he must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.     Cotton, 799 F.2d 1403 (9th Cir.

1986), aff'd in Bunnell v. Sullivan, 947 F.2d 341 (9th Cir.

1991).   The claimant, however, need not produce objective medical

evidence of the actual symptoms or their severity.      Smolen, 80

F.3d at 1284.

     If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if she provides clear and

convincing reasons for doing so.     Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007)(citing Lester v. Chater, 81 F.3d 821, 834 (9th

Cir. 1995)).    General assertions that the claimant's testimony is

not credible are insufficient.     Id.   The ALJ must identify "what



9 - OPINION AND ORDER
testimony is not credible and what evidence undermines the

claimant's complaints."    Id. (quoting Lester, 81 F.3d at 834).

     Plaintiff testified at the hearing that he stopped working

in 2015 because of his back issues.    Plaintiff could no longer do

the lifting required to load and to unload furniture.     Plaintiff

stated he has experienced stinging, knife-like pain in the middle

of his back “right above [his] belt” for “well over two years.”

Tr. 34.   When Plaintiff bends or squats, the pain radiates into

both of his legs, and his right leg is especially painful.

Plaintiff rated his level of pain as a “7 to 8” on a scale of

one-to-ten with ten meaning “you need to be hospitalized.”

Tr. 35.   Plaintiff takes Flexeril, Mobic, and ibuprofen, which

“keep the pain levels down a little bit and help [him] move a

little bit better,” but they do not provide complete relief.

Tr. 35.   When Plaintiff bends down and tries to pick something

up, he will “almost black out” from the pain.   Tr. 35.   Plaintiff

can only lift ten pounds “if [he’s] lucky” because “it puts too

much pressure on [his] back.”   Tr. 38.   Plaintiff can sit for

thirty minutes, at which point he needs to lie down for fifteen-

to-thirty minutes to alleviate his pain.   Plaintiff can stand for

ten-to-fifteen minutes and walk for a block before he starts to

have back pain and his legs go numb.   Plaintiff stated it is

“really difficult” for him to bend, twist, stoop, crouch, or

crawl.    If he had to do a job in which those things were


10- OPINION AND ORDER
required, he would have to take a fifteen-minute break every 30

or 45 minutes to rest his back.        Plaintiff stated a five- or six-

hour workday “puts [him] down for two to three days because [he]

can’t move after that.”      Tr. 37.   Plaintiff could work three-to-

five hours on a job that allowed him to alternate between

sitting, standing, and walking.        Plaintiff stated it takes him

all day to do the dishes.     If the laundry basket is too heavy,

Plaintiff has to have his son carry it.       Plaintiff cannot cook

well because leaning over the stove hurts his back.       Plaintiff

gets four or five hours of sleep per night because of his back

pain.

        The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause [his] alleged

symptoms,” but Plaintiff’s “statements concerning the intensity,

persistence and limiting effects of [his] symptoms are not

entirely consistent with the medical evidence and other evidence

in the record.”    Tr. 14.   The ALJ noted the record reflects

Plaintiff chose more conservative treatment such as over-the-

counter medication and physical therapy to treat his pain rather

than surgery.    For example, on August 19, 2016, Plaintiff

reported to Ana Marie Fergueson, N.P., that he is experiencing

“worsening back pain”; that he cannot stand, walk, or sit “for a

long time”; and that he is “laying in bed most of the time just

so he can tolerate the pain.”     Tr. 310.    Plaintiff told


11- OPINION AND ORDER
N.P. Fergueson that he had seen an orthopedic surgeon who

Plaintiff “claimed told him there is nothing he can do unless

[Plaintiff] lost his body function for bowel movement or

urination.”   Tr. 310.   Plaintiff stated the surgeon did not

recommend physical therapy.    On examination Plaintiff had a

normal range of motion, but he “exhibit[ed] tenderness.”

Tr. 312.   Plaintiff could sit for three-to-five minutes, could

lie down for five-to-ten minutes, and could stand less than three

minutes without experiencing pain levels between five and eight.

Plaintiff refused pain medication and chose to treat his pain

with over-the-counter medication and marijuana.    N.P. Fergueson

ordered an MRI of Plaintiff’s lumbar spine and referred Plaintiff

to physical therapy.     An August 19, 2016, x-ray of Plaintiff’s

lumbar spine reflected Plaintiff had “moderate to severe

degenerative narrowing at L5-S1[,] mild narrowing . . . at L3-4

and L4-5,” and “grade 1-2 anterolisthesis of L5 on S1 which may

predispose to impingement.”    Tr. 315.

     A September 10, 2016, MRI of Plaintiff’s lumbar spine

reflected “[m]oderate to marked disc space narrowing at L5-S1

along with mild disc space narrowing at L3-4 and moderate disc

space narrowing at L4-5”; a “stable small broad-based central

disc protrusion without evidence of significant central canal

stenosis or neural foraminal narrowing” at L4-L5; and a “stable

broad-based disc-osteophyte-complex with uncovering of the


12- OPINION AND ORDER
posterior disc margin secondary to the spondylolisthesis [with]

mild bilateral facet joint osteoarthritis” at L5-S1, which

“results in moderate to severe bilateral neural foraminal

narrowing.”   Tr. 316.

     Plaintiff engaged in physical therapy from August 2016

through September 14, 2016.   On September 14, 2016, his physical

therapist, Michele Hartwick, reported Plaintiff was “improving

motion with pelvic tilts,” had “tolerated upgrade to TA level 2,”

was “able to hold core with full UE flexion to wall,” and was

“tolerating isometric core exercises well with increasing

resistance and UE challenge.”   Tr. 336.   Nevertheless, Hartwick

reported Plaintiff continued “to demonstrate limitations which

require skilled PT Intervention to achieve” his goals.   Tr. 336.

Hartwick, therefore, requested authorization for more sessions

for Plaintiff.   Hartwick’s request was approved, and Plaintiff

engaged in further physical therapy.   On October 13, 2016,

Hartwick reported Plaintiff was doing his physical therapy

exercises at home, had “started reducing muscle relaxers,” and

was experiencing sciatica less frequently.   Tr. 346.   Hartwick

noted Plaintiff’s pain “somewhat limit[ed] [his] ability to

participate in [physical] therapy.”    Tr. 347.

     On November 8, 2016, Plaintiff reported to Hartwick that he

had met with Jason Conaughty, M.D., treating physician, on

October 27, 2016, and he “was considered for fusion with


13- OPINION AND ORDER
laminectomy but . . . insurance denied due to smoking status.”

Tr. 349.   Hartwick noted Plaintiff was “improving strength with

isometric holds.   Beginning to demonstrate consistency with low

level squat activities and not provoking symptoms.”     Tr. 348.

Hartwick “[i]nitiated rotation with very light resistance and no

provocation of [Plaintiff’s] symptoms.”     Tr. 350.

     On December 7, 2016, Hartwick reported Plaintiff was

“improving strength with isometric holds.     Good form with squats

and squat rows.    Good core isometrics with advanced plank and

instability exercises.”    Tr. 355.   Hartwick “continue[d] to

recommend limited twisting with resistance or weight[s].”

Tr. 355.   On December 20, 2016, Hartwick noted Plaintiff was

“progressing well with difficult core/hip exercises and no

complaint of pain - with asymmetrical and single plane

exercises.”   Tr. 357.   Hartwick “[c]ontinue[ed] to recommend

limited twisting with resistance or weight[s].”     Tr. 357.

     On February 16, 2017, Plaintiff met with Ahn Nguyen, D.O.,

to establish care.   Dr. Nguyen discussed with Plaintiff “the

importance of tobacco cessation” both for his general health and

in order to qualify for surgery, but Plaintiff “was slightly

hesitant.”    Tr. 360.   Plaintiff advised Dr. Nguyen that he was

“unsure if he wants surgery when there isn’t [a] guarantee that

he will get better.”     Tr. 360.   Dr. Nguyen advised Plaintiff that

“without [surgery], it doesn't seem like [Plaintiff] is able to


14- OPINION AND ORDER
live his life, work, [or] move.”   Tr. 360.   Dr. Nguyen discussed

with Plaintiff three possible plans:   “1) Continue current plan,

which is flexeril, NSAIDs, PT; 2) Start tobacco cessation in case

he wants to do surgery, and . . . ; 3) Start tobacco cessation

with plan to go to surgery.”   Tr. 360.

     On January 18, 2018, Plaintiff was seen by Dr. Nguyen to

“fill out disability paperwork.”   Tr. 364.   Dr. Nguyen stated he

had seen Plaintiff “once, last year [to] establish care.”

Tr. 364.   Dr. Nguyen noted Dr. Conaughty recommended Plaintiff

have an L5-S1 laminectomy with fusion, but Dr. Conaughty required

Plaintiff to have six   months “of tobacco cessation” before he

would do surgery.   Plaintiff, however, smoked a half a pack of

cigarettes per day and “has not been able to quit.”   Tr. 364.

Plaintiff continued to be uncertain “if he wants surgery, not

sure if surgery is the answer for him . . . though he is in

constant pain and not able to do any work.”   Tr. 364.   Dr. Nguyen

again discussed with Plaintiff the “importance of tobacco

cessation not only so that he can [have] surgery but [also for]

his overall health.”    Tr. 365.

     On February 17, 2018, Dr. Nguyen reported Plaintiff was

still smoking half a pack of cigarettes a day and that he was

planning to quit that summer, which would clear the path to

surgery if Plaintiff wanted to pursue that plan.

     On May 10, 2018, Dr. Nguyen reported Plaintiff was still


15- OPINION AND ORDER
smoking and was not ready to stop smoking or to have surgery.

     On March 3, 2018, Michael Henderson, M.D., conducted a

musculoskeletal examination of Plaintiff.   Dr. Henderson noted

Plaintiff was able to transfer from sitting to standing

“normal[ly]”; Plaintiff did not have any antalgia, neuropathy, or

myelopathic patterns when walking; and Plaintiff was able to

squat “one quarter of the way down.”   Tr. 368.    Plaintiff’s

           [m]uscle bulk and tone are normal and symmetric.
           Strength is 5/5 at the hips, knees, ankles and
           extensor hallucis longus bilaterally. Reflexes
           are 3/4 at the patella and Achilles bilaterally.
           The reflexes were symmetric subjectively and
           objectively and minimal percussion was used to
           elicit a response. Sensation to pinwheel was
           abnormal along the right medial calf and posterior
           lateral calf sensation in the feet and throughout
           the left lower extremity was normal.

Tr. 368.   Dr. Henderson concluded Plaintiff has

           Spondylolisthesis with foraminal stenosis: The
           MRl shows grade 1-2 L5-Sl anterolisthesis and
           moderate to severe bilateral foraminal stenosis at
           the L5-S1 junction. However, the exam did not
           corroborate or correlate with the MRl imaging
           findings. The history was relatively vague as to
           the symptoms. The only limitations he describes
           are lifting difficulties and standing for
           prolonged periods. His nonorganic pain behaviors
           on exam, and the objective findings were benign.
           Previously the reflexes were diminished on the
           right side but are now symmetric with the left
           side indicating improvement of the neuropathy.
           However, he does have spondylolisthesis and
           foraminal stenosis. This would cause moderate
           impairments at most, and with this limit sitting
           and standing to 40 minutes at a time each and
           should be able to alternate. He is able to sit,
           stand and walk 8 hours per day with normal breaks
           and thing else [sic] alternates between them.
           Overall the objective findings do not support the

16- OPINION AND ORDER
           subjective complaints of pain or functional
           limitations.

Tr. 368.   Dr. Henderson opined Plaintiff could continuously carry

up to ten pounds, sit or stand for forty minutes at one time

without interruption, walk for one hour at one time without

interruption, sit for five hours total in an eight-hour workday,

stand for four hours total in an eight-hour workday, and walk for

four hours total in an eight-hour workday.

      The Court finds on this record that the ALJ did not err when

she partially rejected Plaintiff’s testimony regarding the

intensity, persistence, and limiting effects of his symptoms

because the ALJ provided clear and convincing reasons supported

by substantial evidence in the record for doing so.

II.   The ALJ did not err when she partially rejected the opinion
      of Dr. Nguyen, treating physician.

      As noted, Plaintiff contends the ALJ erred when she

partially rejected Dr. Nguyen’s opinion.

      An ALJ may reject a treating physician's opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."   Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).   When the medical opinion of a treating

physician is uncontroverted, however, the ALJ must give "clear

and convincing reasons" for rejecting it.    Thomas, 278 F.3d at


17- OPINION AND ORDER
957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).

       On January 18, 2018, Dr, Nguyen completed a Physical Medical

Source Statement in which he noted he is Plaintiff’s treating

osteopath and sees Plaintiff once a year.     Dr. Nguyen stated

Plaintiff has moderate-to-severe “bilateral foraminal L5-S1.”

Tr. 377.     Plaintiff has pain at a “6/7 out of 10, worsening

[with] movement, [and is] unable to lift heavy object[s].”

Tr. 377.     Dr. Nguyen pointed to Plaintiff’s 2016 MRI, which

reflected “grade 1-2 spondyolistesis of L5-S1 resulting in mod-

severe bilateral foraminal narrowing @ L5-S1.”     Tr. 377.

Dr. Nguyen stated Plaintiff takes NSAIDS “as tolerated” and

flexeril, which makes him dizzy but “does help,” and that

physical therapy “failed.”     Tr. 377.   Dr. Nguyen stated Plaintiff

can sit for ten minutes and stand for five minutes at a time

before needing to change position; can walk one block “without

rest or severe pain”; can stand and/or walk for two hours in an

eight-hour workday; can sit for two hours in an eight-hour

workday; can frequently lift less than ten pounds; can

occasionally lift ten pounds; can rarely twist, crouch, squat,

climb stairs, or climb ladders; and can never stoop or carry 50

pounds.     Tr. 379.   Dr. Nguyen noted Plaintiff would need to take

unscheduled breaks every fifteen-to-thirty minutes throughout the

workday, and each break would be between five and ten minutes;


18- OPINION AND ORDER
Plaintiff would be off task “25% or more” during an eight-hour

workday; and Plaintiff would miss more than four days of work per

month due to “pain/parasthesias.”   Tr. 378-79.

     The ALJ rejected Dr. Nguyen’s opinion on the grounds that

Dr. Nguyen began treating Plaintiff in February 2017, saw

Plaintiff only once per year, and had seen Plaintiff only twice

at the time he offered his opinion.   See Trevizo v. Berryhill,

871 F.3d 664, 676 (9th Cir. 2017)(citing 20 C.F.R. § 404.1527(c))

(“The length of the treating relationship, the frequency of

examination, [and] the nature and extent of the treatment

relationship” are factors the ALJ must consider when deciding

whether to give a treating physician’s opinion controlling

weight.).   In addition, Dr. Nguyen’s assessment of Plaintiff’s

limitations was unsupported by the medical record and

contradicted by Plaintiff’s testimony at the hearing.   For

example, Plaintiff testified he can sit for thirty minutes, can

stand for ten-to-fifteen minutes, and walk for a block before he

starts to have back pain and his legs go numb.    If he had to do a

job in which he had to bend, twist, stoop, crouch, or crawl, he

would have to take a fifteen-minute break every thirty or forty-

five minutes to rest his back.   Plaintiff stated he could work

three-to-five hours on a job that allowed him to alternate

between sitting, standing, and walking.   Similarly, the record

reflects Plaintiff improved with physical therapy, and by


19- OPINION AND ORDER
December 2016 Plaintiff was “progressing well with difficult

core/hip exercises and no complaint of pain - with asymmetrical

and single plane exercises.”   Tr. 357.   His physical therapist

“[c]ontinue[ed] to recommend limited twisting with resistance or

weight[s].”   Tr. 357.   Finally, as noted, Dr. Henderson found

Plaintiff could continuously carry up to ten pounds, sit or stand

for forty minutes at one time without interruption, walk for one

hour at one time without interruption, sit for five hours total

in an eight-hour workday, stand for four hours total in an eight-

hour workday, and walk for four hours total in an eight-hour

workday.

     On this record the Court concludes the ALJ did not err when

she partially rejected Dr. Nguyen’s opinion because the ALJ

provided clear and convincing reasons for doing so based on

substantial evidence in the record.

V.   The ALJ did not err when she failed to include all of
     Plaintiff’s alleged limitations in her assessment of
     Plaintiff’s RFC and/or at Step Five.

     Plaintiff contends the ALJ erred in her assessment of

Plaintiff’s RFC and/or when she concluded at Step Five that

Plaintiff could perform other jobs in the national economy

because the ALJ failed to consider the limitations indicated by

Plaintiff and Dr. Nguyen.

     The Court, however, has found the ALJ properly partially

rejected Plaintiff's testimony and the opinion of Dr. Nguyen.


20- OPINION AND ORDER
Thus, the Court concludes the ALJ did not err when she failed to

include all of Plaintiff’s alleged limitations in her assessment

of Plaintiff’s RFC and/or when she found at Step Five that

Plaintiff could perform other jobs in the national economy.



                           CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter pursuant to sentence four

of 42 U.S.C. § 405(g).

     IT IS SO ORDERED.

     DATED this 8th day of April, 2020.



                                   /s/ Anna J. Brown

                              ANNA J. BROWN
                              United States Senior District Judge




21- OPINION AND ORDER
